       Case 2:18-cv-02247-CM-JPO Document 81 Filed 01/31/20 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS


JEFFREY S. GREEN,                                          )
                                                           )
                              Plaintiff,                   )
                                                           ) Case No. 2:18-CV-02247-CM-JPO
       v.                                                  )
                                                           ) Civil
CHRISTIAN BLAKE, et al.,                                   )
                                                           )
                              Defendants.                  )



   MOTION OF PLAINTIFF, JEFFREY S. GREEN, TO MODIFY SCHEDULING ORDER


               Comes Now Plaintiff, Jeffrey S. Green (“Green”), and moves this Court to modify

the Scheduling Order [Doc. No. 35] by extending the discovery cut-off date (March 6, 2020) by at

least ninety (90) days.

               As reflected in Green’s Motion to Compel filed with this Motion, Green has not

received any responses from Defendant Blake to his Interrogatories or Requests for Production of

Documents. According to Green, Defendant Blake’s discovery responses underpin his discovery

to be propounded to Defendant Leonard, the deposition of Blake, and, to some extent, Leonard,

and the discovery efforts related to non-party witnesses. The failure of Defendant Blake to re-

spond to Green’s discovery has undermined Green’s discovery plan and underlies Green’s request

for an extension of the discovery cut-off. Green assumes that with the additional time and the

receipt of Defendant Blake’s complete responses, he can thereby complete his discovery.
       Case 2:18-cv-02247-CM-JPO Document 81 Filed 01/31/20 Page 2 of 2




               In accordance with Local Rule 6.1, Green states:

               1.      In response to Green’s proposed request for an extension, Defendants Blake

and Leonard stated without any reason that they do not approve the extension;

               2.      March 6, 2020 has been set as the discovery cut-off date;

               3.      No prior extensions have been requested; and

               4.      The reasons for this request are set forth above.

               Wherefore, Green requests a modification of the Scheduling Order to establish a

new discovery cut-off date at least ninety (90) days after March 6, 2020.

                                              Respectfully submitted,

                                              HAZELTON & LANER LLP

                                              /s/_Joel B. Laner____________________________
                                              Joel B. Laner                          77871

                                              Suite 650
                                              4600 Madison
                                              Kansas City, Missouri 64112
                                              816/753-5678
                                              816/753-6208 (FAX)
                                              ATTORNEYS FOR PLAINTIFF JEFFREY S.
                                              GREEN



                                   CERTIFICATE OF SERVICE

               I hereby certify that on January 31, 2020 I mailed, first class mail, postage prepaid,
the foregoing to: Mr. Christian Blake at 6615 West 53rd Street, Mission, Kansas 66202 and Mr.
Josh Leonard at 2505 West 97th Terrace, Leawood, Kansas 66206.

                                              /s/_Joel B. Laner____________________________
                                                      Attorneys for Plaintiff Jeffrey S. Green

                                                -2-
